 

Exhibit 10.14

 

Tandem Diabetes Care, Inc.

 

2016 Cash Bonus Plan

 

The Tandem Diabetes Care, Inc. 2016 Cash Bonus Plan (the “Bonus Plan”) has been
designed to align plan participants with the business goals and strategies of
Tandem Diabetes Care, Inc. (“Tandem” or the “Company”) and to further the
objectives of the Company’s executive compensation program. This Bonus Plan is
an important part of the Company’s commitment to recognizing key employees who
contribute to the achievement of important Company performance goals.
Specifically, the objectives of the Bonus Plan are as follows:

 

·

Attract, retain and reward highly skilled individuals, including executive
officers, with the background and experience required for the Company’s future
growth and success by providing meaningful cash incentive payments to plan
participants who are in a position to contribute significantly to Company
success.

 

·

Align the interests of plan participants with those of the Company’s
stockholders by tying a meaningful portion of their total compensation
opportunity to the achievement of specific Company performance objectives, such
as an annual revenue target.

 

·

Together with base salary, long-term equity incentives and other components of
compensation, create an appropriate balance of cash versus non-cash, and
guaranteed versus at risk compensation opportunities.

Performance Period

The Bonus Plan is primarily intended to reward plan participants for their
individual contributions to the Company’s achievement with respect to Company
performance objectives for the 2016 fiscal year.  However, the Company’s Board
of Directors or the Compensation Committee of the Board of Directors (the
“Compensation Committee”) also has the discretion to consider individual or
Company performance after December 31, 2016 and until the date of any actual
bonus determination under the Bonus Plan in measuring performance and
determining the amount of an award, if any, under the Bonus Plan.

Eligibility

Employees of the Company eligible for an award under this Bonus Plan will be
limited to individuals serving as a Vice President or more senior management
role within the Company, as determined by the Board of Directors or the
Compensation Committee. If, following January 1, 2016, an individual is promoted
or hired and becomes an eligible participant under the Bonus Plan at any time
during the 2016 calendar year, then the individual will be eligible to
participate under the Bonus Plan on a pro-rata basis, calculated in the
reasonable discretion of the Compensation Committee, unless otherwise
specifically provided by the Board of Directors or the Compensation Committee.  

Bonus Opportunity

A target cash incentive amount (a “Target Bonus Amount”) for each eligible plan
participant will be set as a percentage of the participant’s base salary.  Cash
incentives may be earned under the Bonus Plan based on the achievement of both
financial performance objectives and product development objectives.  The
financial performance objectives are comprised of two parts and will
collectively represent 80% of the overall Target Bonus Amount and the product
development objectives will collectively represent 20% of the overall Target
Bonus Amount.




 

 

--------------------------------------------------------------------------------

 

Exhibit 10.14

Financial Performance Objectives

 Company Financial Performance Objectives (Part I)

 

The portion of the cash bonuses that relates to the Company financial objectives
(Part I) may be earned based on the Company’s actual revenue for fiscal year
2016 as compared to a pre-established 2016 revenue target (the “Revenue
Target”), provided the Company also achieves at least a minimum annual operating
margin percentage (the “Minimum Operating Percentage Target”).  Subject to the
foregoing, the Company financial objective (Part I) portion of the cash bonuses
may be earned under the Bonus Plan as follows:

 

 

·

A minimum percentage growth rate over the Company’s actual 2015 revenue, which
places the Company’s revenue for 2016 at 75% of the Revenue Target (the “Minimum
Revenue Target”), must be achieved for any bonus to be earned under this portion
of the Bonus Plan.  

 

 

·

If the Company’s actual revenues are between this Minimum Revenue Target and the
Revenue Target, the goal achievement for the financial performance objectives
will be calculated proportionately based on the percent of the Revenue Target
actually achieved. If the Company’s actual revenues exceed the Revenue Target,
the goal achievement for the financial performance objectives will be calculated
proportionately as a percentage of the Revenue Target.

 

 

 

 

Potential Incremental Bonus under Company Financial Performance Objectives (Part
I)

 

If the Company’s actual revenues are above 100% of the Revenue Target, and
provided that the Company also achieves the Minimum Operating Percentage Target,
then the Bonus Plan has two levels of potential incremental overall goal
achievement:

 

 

·

If the Company’s actual revenues are above 100% of the Revenue Target and up to
105% of the Revenue Target, the percentage of overall goal achievement under the
Bonus Plan will first be calculated as described above, and then for each
percent of revenue achievement above 100% of the Revenue Target and up to 105%
of the Revenue Target, an additional 1% will be added to the overall revenue
goal achievement under the Bonus Plan, and the cash bonus will be calculated
based on this modified level of revenue goal achievement; or

 

 

·

If the Company’s actual revenues are above 105% of the Revenue Target, the
percentage of overall goal achievement under the Bonus Plan will first be
calculated as described above, and then for each percent of revenue achievement
above 100% of the Revenue Target, an additional 4% will be added to the overall
revenue goal achievement under the Bonus Plan, and the cash bonus will be
calculated based on this modified level of revenue goal achievement.

 

Company Financial Performance Objectives (Part II)

 

The portion of the cash bonuses that relates to the Company financial objectives
(Part II) may be earned based on the Company’s actual quarterly Earnings before
Interest, Taxes, Depreciation and Amortization (and further excluding non-cash
stock based compensation expense) (“EBITDA”) for fiscal year 2016.  The Company
financial objective (Part II) portion of the cash bonuses may be earned under
the Bonus Plan for each positive EBITDA quarter achieved in 2016, provided that
the Company also achieves sequential quarterly improvement of EBITDA.

 

 

Potential Incremental Bonus under Company Financial Performance Objectives (Part
II)

 

If the Company achieves a positive EBITDA quarter during 2016, in each positive
EBITDA quarter achieved, the Bonus Plan has two levels of potential incremental
overall goal achievement:

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.14

 

 

·

If the Company’s actual positive EBITDA is above 0% of the respective quarter’s
revenue and up to 9% of the respective quarter’s revenue, for each percent of
EBITDA achievement above 0% of the respective quarter’s revenue and less than 9%
of the respective quarter’s revenue, an additional 1% will be added to the
overall EBITDA goal achievement under the Bonus Plan, and the cash bonus will be
calculated based on this modified level of EBITDA goal achievement; or

 

 

·

If the Company’s actual positive EBITDA is 9% or greater of the respective
quarter’s revenue, for each percent of EBITDA achievement of 0% or greater of
the respective quarter’s revenue, an additional 4% will be added to the overall
EBITDA goal achievement under the Bonus Plan, and the cash bonus will be
calculated based on this modified level of EBITDA goal achievement.

 

Company Product Development Milestones

The portion of the cash bonuses that relate to the Company product development
milestones generally require the Company to launch, submit regulatory filings or
obtain regulatory clearance or approval for certain products under development,
within specified time periods.  Subject to the Committee’s final discretion, an
individual product development milestone must be achieved within a required time
period for the applicable portion of the Bonus Plan to be achieved. Overall goal
achievement of the Company’s product development milestones will be based on the
portion of the product development milestones that the Company actually achieves
during fiscal year 2016. The incremental bonus calculated for the Financial
Performance Objectives (Part I) will also apply to this portion of the bonus to
the extent the development milestones are achieved.

Award Determination

Bonus payments under the Bonus Plan, if any, will be made at the discretion of
the Board or the Committee. The financial performance components and product
development components of the Bonus Plan may be earned independent of one
another. If the Company does not achieve any portion of any of the financial
performance components or the product development components of the Bonus Plan,
no payouts will be made unless the Board or the Committee, in their sole
discretion, determines that there are other factors that merit consideration in
the determination of bonus awards, which may be determined on an individual
basis.  All determinations and decisions made by the Compensation Committee and
the Board of Directors pursuant to the provisions of the Bonus Plan shall be
final, conclusive and binding on all persons, and shall be given the maximum
deference permitted by law.

 

Payout and Administration

Payment of bonuses will be made as soon as practical after the end of the plan
year, but not later than March 15, 2016. Participants must be actively employed
at the time of payout to be eligible for any bonus payment. Only the Board of
Directors may approve a payment under this Bonus Plan to the Company’s Chief
Executive Officer. The Board of Directors or the Compensation Committee may
approve payments to any other eligible plan participant. The Board of Directors
or the Compensation Committee can modify the Bonus Plan, including timing and
form of payments, at any time in their sole discretion. Amounts payable under
the Bonus Plan are intended to comply with the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations and thus be exempt
from the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended.  The Board of Directors and the Compensation Committee intend to
administer the Bonus Plan in a manner consistent with this rule.  Any amounts
paid hereunder shall be subject to recoupment in accordance with The Dodd-Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company or as is otherwise
required by applicable law.

 

 